DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. § 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. § 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is invoked. 
As explained in M.P.E.P. § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, except as 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “output device” in claims 24 and 36.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 C.F.R. § 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See M.P.E.P. § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in M.P.E.P. § 2159. See M.P.E.P. § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 C.F.R. § 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 24-31, 34-37, and 40-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 8-11, and 13 of U.S. Patent No. 10,540,767. Although the claims at issue are not identical, they are not patentably distinct from each other because the invention defined by the claims of the instant application is either anticipated by or obvious in view of the invention stipulated by the claims of the ‘767 patent.
With respect to claim 24 of the instant application, claim 1 of the ‘767 patent stipulates a dynamic analysis system (line 1) comprising: a hardware processor (line 2) that: analyzes a images (line 5), which necessarily would encompass at least a first image and a second image; these images are obtained by imaging a dynamic state of a living body (lines 5-6), and are analyzed to generate analysis results, specifically, the “plurality of cycle-adjusted data” at lines 7-8); and generates difference information at each phase in the first analysis result image and the second analysis result image (lines 11-12); and an output device that outputs the difference information (line 13). Furthermore, with respect to claim 25 of the instant application, claim 1 of the ‘767 patent further stipulates that the hardware processor: obtains a cycle of temporal change in a first feature amount relevant to a function to be diagnosed from the first analysis result image and a cycle of temporal change in a second feature amount relevant to the function to be diagnosed from the second analysis result image (lines 3-6); and adjusts the cycles obtained, thereby generating the first analysis result image and the second analysis result image having the cycles of the temporal change in the first feature amount and the second feature amount, respectively, the cycles being equal to one another (lines 7-10). Finally, the additional features of dependent claims 26, 27, 29, 28, 30, 31, 35, and 34 of the instant application are substantially stipulated by corresponding dependent claims 2, 3, 4, 8, 9, 10, 11, and 13 of the ‘767 patent, so that the invention variously defined by these dependent claims in the instant application is also anticipated by the invention variously stipulated by the corresponding dependent claims of the ‘767 patent.

Similarly, with respect to claim 42 of the instant application, while the claims of the ‘767 patent fail to specifically stipulate a method, the system stipulated by claim 1 of the ‘767 patent performs operations that correspond to the method defined by claim 42 of the instant application, so that the method itself would have been readily obvious to one of ordinary skill in the art in view of the invention stipulated by claim 1 of the ‘767 patent.

Claims 24-31, 34-37, and 40-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 8-11, and 13 of U.S. Patent No. 10,810,741. Although the claims at issue are not identical, they are not patentably distinct from each other because the invention defined by the claims of the instant application is either anticipated by or obvious in view of the invention stipulated by the claims of the ‘741 patent.
images (line 5), which necessarily would encompass at least a first image and a second image; these images are obtained by imaging a dynamic state of a living body (lines 5-6), and are analyzed to generate analysis results, specifically, the “plurality of cycle-adjusted data” at lines 7-8); and generates difference information at each phase in the first analysis result image and the second analysis result image (lines 20-21); and an output device that outputs the difference information (line 22). Furthermore, with respect to claim 25 of the instant application, claim 1 of the ‘741 patent further stipulates that the hardware processor: obtains a cycle of temporal change in a first feature amount relevant to a function to be diagnosed from the first analysis result image and a cycle of temporal change in a second feature amount relevant to the function to be diagnosed from the second analysis result image (lines 3-6); and adjusts the cycles obtained, thereby generating the first analysis result image and the second analysis result image having the cycles of the temporal change in the first feature amount and the second feature amount, respectively, the cycles being equal to one another (lines 7-10). Finally, the additional features of dependent claims 26, 27, 29, 28, 30, 31, 35, and 34 of the instant application are substantially stipulated by corresponding dependent claims 2, 3, 4, 8, 9, 10, 11, and 13 of the ‘741 patent, so that the invention variously defined by these dependent claims in the instant application is also 
With respect to claims 36-37 and 40-41 of the instant application, which stipulate a non-transitory computer readable storage medium storing a program that causes a computer to perform the same operations as the device stipulated in claims 24-25 and 34-35 of the instant application. While the claims of the ‘741 patent does not expressly stipulate such a non-transitory computer readable storage medium, the use of such media to store appropriate programming so as to properly configure hardware processors used by computers is exceptionally well-known and routine in the art, so that one of ordinary skill in the art would have found the non-transitory computer readable storage medium defined by claims 36-37 and 40-41 of the instant application obvious in view of the system stipulated by claims 1, 11, and 13 of the ‘741 patent, which stipulate a system that performs operations that correspond to those that would be enabled by the program on the non-transitory storage medium.
Similarly, with respect to claim 42 of the instant application, while the claims of the ‘741 patent fail to specifically stipulate a method, the system stipulated by claim 1 of the ‘741 patent performs operations that correspond to the method defined by claim 42 of the instant application, so that the method itself would have been readily obvious to one of ordinary skill in the art in view of the invention stipulated by claim 1 of the ‘741 patent.
Allowable Subject Matter
Claims 32-33 and 38-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Johns whose telephone number is (571) 272-7391.  The examiner in normally available Monday through Friday, typically between 6:15 am and 2:45 pm Eastern Time.  The examiner may also be contacted by e-mail using the address: andrew.johns@uspto.gov.  (Applicant is reminded of the Office policy regarding e-mail communications.  See M.P.E.P. § 502.03)

If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Edward Urban, can be reached at (571) 272-7899.  The fax phone number for this art unit is (571) 273-8300.  In order to ensure prompt delivery to the examiner, all unofficial communications should be clearly labeled as “Draft” or “Unofficial.”





A. Johns
17 September 2021
/Andrew W Johns/Primary Examiner, Art Unit 2665